Citation Nr: 0516092	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  97-21 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to February 14, 1996, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 1996, July 1996, and March 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Oakland, California (RO).  In June 1996, 
the RO granted the veteran service connection for PTSD and 
assigned a 50 percent disability evaluation, effective 
February 14, 1996.  The July 1996 rating decision increased 
the veteran's disability evaluation for PTSD to 100 percent 
disabling, also effective February 14, 1996.  In March 1997, 
the RO issued a rating decision denying the veteran an 
earlier effective date for the grant of service connection 
for PTSD.

When this case was previously before the Board in October 
2003, it was remanded for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's original claim for service-connection for 
PTSD was received February 14, 1996.


CONCLUSION OF LAW

An effective date for the grant of service connection for 
PTSD, prior to February 14, 1996, is not warranted.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim in rating decisions dated in June 
1996, July 1996 and March 1997; a May 1997 statement of the 
case; and various supplemental statements of the case 
(SSOCs), dated as recently as January 2005 (after the Board's 
remand).  Additionally, the RO sent the veteran a letter in 
February 2004 that explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence; listed the evidence; and asked the veteran 
to submit and authorize the release of additional evidence.  
Furthermore, the January 2005 SSOC included the text of the 
relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records and VA treatment records.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  There is 
no indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

In correspondence and during a June 1999 personal hearing at 
the RO, the veteran has maintained that the effective date 
for service connection for PTSD should be August 1981, when 
he first submitted a claim for service connection for PTSD.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2). 

In August 1981, the veteran submitted a VA Form 21-4138 to 
the RO in which he addressed his service-connected left ear 
hearing loss, and service-connected scars of the face, left 
ear and right hand.  He did not mention or refer to PTSD or 
any psychiatric or mental condition.  

The veteran submitted his claim for service connection for 
PTSD on February 14, 1996.  This claim ultimately led to the 
June 1996 rating decision on appeal that granted service 
connection, effective February 14, 1996.  The March 1997 
rating decision on appeal explained the effective date by 
noting that February 14, 1996, was the date of receipt of the 
claim for service connection.  

In March 1997, the veteran submitted a photocopy of an August 
1981 VA Form 21-4138, addressed to the VA outpatient clinic 
(OPC) at 4600 Broadway in Sacramento and requesting "a 
formal evaluation" for PTSD.  The photocopied form itself 
does not make any indication that the veteran desired to seek 
service connection for PTSD or open a claim for service 
connection for PTSD.  

The veteran alleged in March 2004 correspondence to VA that 
from August to November 1981, he had an evaluation for PTSD 
at the VA hospital in Sacramento and treatment at the old VA 
Martinez Hospital.  He also alleged treatment at the Vet 
House in Sacramento from February 1981 to August 1983.  In an 
attached August 1999 letter, a MS Intern from the Chico Vet 
Center indicated that according to a March 1996 treatment 
note, the veteran had gone to the Sacramento VA OPC on 
Broadway.  The MS Intern stated the opinion that the veteran 
had PTSD since 1968.  In another attached letter, also dated 
in August 1999, the Executive Director of Vet House in 
Sacramento stated that the veteran and his wife were known at 
the Viet Vet House until late 1983 as intrinsic participants 
in various groups.  

In April 2004, VA requested all medical records for any and 
all treatment for PTSD from the VA OPC at Martinez, 
California, since 1981.  The OPC had no records to submit 
dated earlier than April 1996.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than 
February 14, 1996, is not warranted.  The provisions of 38 
C.F.R. § 3.400(b)(2) specifically provide that the effective 
date of an award of compensation, based on an original claim, 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  The two August 1981 
VA Forms 21-4138, the August 1999 letter from the Chico Vet 
Center, and the August 1999 letter from the Vet House do not 
constitute earlier claims for service connection for PTSD.  A 
claim for VA benefits, whether formal or informal, must be in 
writing and must identify the benefit sought.  See 38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez v. 
West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 
Vet.App. 377 (1999).  While the VA should broadly interpret 
submissions from a veteran, it is not required to conjure up 
issues not specifically raised.  Brannon v. West, 12 Vet. 
App. 32 (1998).  Treatment records do not constitute informal 
claims when service connection has not yet been established 
for the condition.  38 C.F.R. § 3.157; Lalonde, supra.  There 
is no evidence or statement dated prior to the February 14, 
1996 claim for service connection that can be construed as an 
earlier original formal or informal claim for service 
connection.  Thus, the Board finds that an effective date 
prior to February 14, 1996, for the grant of service 
connection for PTSD is not warranted.

In sum, the veteran's claim for service connection was 
received on February 14, 1996, and thereafter the RO granted 
service connection, effective from February 14, 1996, or the 
date of receipt of the claim.  There is no evidence of record 
dated prior to the date of receipt of the veteran's claim in 
February 1996 that can be construed as an earlier formal or 
informal claim.  38 C.F.R. § 3.155.  Accordingly, an 
effective date for the grant of service connection for PTSD, 
prior to February 14, 1996, is not warranted.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400. 

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez, supra, at 
1354, the RO granted the earliest effective date for a grant 
of service connection for PTSD that the law allows.

The Court of Appeals for Veterans Claims has held that 
"[w]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law."  See Shields v. Brown, 8 Vet. 
App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. 
App. 426 (1994)].  Since the law is dispositive, the claim 
for an earlier effective date for the grant of service 
connection for PTSD must be denied.  Sabonis, supra.  







ORDER

Entitlement to an effective date prior to February 14, 1996, 
for the grant of service connection for PTSD is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


